DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-4 in the reply filed on 06/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/04/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/04/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/28/2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  "austenitic phases" should be "austenitic phase grains".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-stren" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "h
The term "excellent burring properties" in claim 1 is a relative term which renders the claim indefinite.  The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “burring properties” is not defined and may refer to any property related to a material which is burred or any property of a tool which is used to perform burring and a person having ordinary skill in the art would not be apprised of the scope of the invention. The term will be interpreted as not present.
low temperature range" in claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “low temperature range” is not established since it is not clear what the temperature range is low relative to. It may be low relative to a specific value or a specific phenomena such as a phase change. The claim will be interpreted as “low temperature range” referring to a temperature lower than any chosen value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rijkenberg et al. (US-20150099139-A1), hereinafter Rijkenberg, in view of Takashima et al. (US-20130340898-A1), hereinafter Takashima.
Regarding Claim 1, Rijkenberg teaches a steel sheet including the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Rijkenberg
Citation
Relationship
C
0.02-0.1
Up to 0.15
[0028]
Encompassing
Si
0.01-0.3
Up to 0.5
[0029]
Encompassing

1-1.7
1.2-2
[0030]
Overlapping
Al
0.01-0.1
0.02-0.1
[0033]
Within
Mo
0.005-0.3
0.05-0.7
[0036]
Overlapping
P
0.0014-0.05
0.06 or less
[0031]
Encompassing
S
0.001-0.01
0.008 or less
[0032]
Overlapping
N
0.001-0.01
0.002
[0037]
Within
Nb
0.005-0.06
0.01-0.1
[0034]
Overlapping
Ti
0.005-0.13
Up to 0.015
[0026]
Overlapping
V
0.005-0.2
0.02-0.45
[0035]
Overlapping





Microstructure




Ferrite
97-100
100
[0041]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Since Rijkenberg teaches a microstructure of 100% ferrite as discussed above, a person having ordinary skill in the art would recognize that that Rijkenberg meets the claimed number of coarse complex precipitates, containing at least one of Ti, Nb, Mo, and V, each having a diameter of at least 10 µm, observed within a unit area of 1 cm2, is 1x107 or less, and the claimed number of austenitic phase grains, each having a diameter of 10 µm or more, observed from grain boundaries within a unit area of 1 cm2, is 1x104 or less. A microstructure of 100% ferrite would contain 0 coarse complex precipitates of at least 10 µm and 0 austenitic phase grains having a diameter of 10 µm or more, which is within the claimed ranges.

Takashima teaches a ferritic steel which overlaps the steel according to Rijkenberg which contains the additional elements Cr and B and which further restricts the ranges of C, Nb, Ti, V, and Mo as shown in Table 2.
Table 2
Element
Claim
Takashima
Reasoning
Citation
Cr
0.005-0.2
0.1-0.5
hardenability
[0056]
B
0.0003-0.002
0.0005-0.003
hardenability
[0060]
C
0.02-0.1
0.05-0.12
Strength, weldability
[0045]
Nb
0.005-0.06
0.01-0.1
Strength, formability
[0052]
Ti
0.005-0.13
0.005-0.1
Strength, formability
[0055]
V
0.005-0.2
0.01-0.1
Strength, cost
[0054]
Mo
0.005-0.3
0.05-0.5
Hardenability
[0057]


It would be obvious to a person having ordinary skill in the art to apply the overlapping portions of the ranges according to Takashima to the steel according to Rijkenberg in order to provide a beneficial balance between hardenability, strength, formability, weldability, and cost as discussed above.
The overlapping ranges according to Rijkenberg as modified by Takashima result in a composition as shown in Table 3.
Table 3
Element
Claim
Rijkenberg & Takashima
Relationship
C
0.02-0.1
0.05-0.12
Encompassing

0.01-0.3
Up to 0.5
Encompassing
Mn
1-1.7
1.2-2
Overlapping
Al
0.01-0.1
0.02-0.1
Within
Cr
0.005-0.2
0.1-0.5
Overlapping
Mo
0.005-0.3
0.05-0.5
Overlapping
P
0.0014-0.05
0.06 or less
Encompassing
S
0.001-0.01
0.008 or less
Overlapping
N
0.001-0.01
0.002
Within
Nb
0.005-0.06
0.01-0.1
Overlapping
Ti
0.005-0.13
0.005-0.1
Within
V
0.005-0.2
0.02-0.1
Within
B
0.0003-0.002
0.0005-0.003
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
The composition of Rijkenberg as modified by Takashima results in a value of A in Relational Expression 1 of 0.11-2.47 and a value of Relational Expression 1 of (-0.17)-0.10 as determined by the examiner which encompasses the claimed value of Relational Expression 1 is -0.015 to 0.015. 
The composition of Rijkenberg as modified by Takashima further results in a value of Relational Expression 2 of 1.74-5.56 as determined by the examiner which overlaps the claimed Relational Expression 2 is less than or equal to 2.5.

Regarding Claim 2, Rijkenberg as modified by Takashima teaches the calim elements as discussed above. As discussed above, Rijkenberg teaches a microstructure of 100% ferrite which 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Rijkenberg as modified by Takashima teaches the claim elements as discussed above. Rijkenberg further teaches a ferritic grain size of 1.55-4.34 µm (Table 3) which overlaps the claimed ferrite phase has an average grain size of 3 to 20 µm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Rijkenberg as modified by Takashima teaches the claim elements as discussed above. Rijkenberg further teaches a tensile strength of at least 750 MPa ([0044]) which is within the claimed tensile strength of 590 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Rijkenberg further teaches a hole expansion ratio of at least 60% ([0044]) which results in a value of a product of hole expansion ratio and tensile strength according to Rijkenberg as modified by Takashima of at least 35400 MPa%, however Rijkenberg does not disclose a specific temperature at which these properties exist.
Since Rijkenberg as modified by Takashima teaches the claimed microstructure, composition and properties as discussed above, a person having ordinary skill in the art would expect the claimed product of a hole expanding ratio and tensile .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/467,226 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 15/772,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS A WANG/Primary Examiner, Art Unit 1734